In a support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from stated portions of an order of the Family Court, Suffolk County (Dunn, J.), entered March 11, 1996, which, inter alia, (1) denied his objections to an order of the same court (Buse, H.E.), dated August 1, 1995, directing him to pay $3,066 in medical arrears and $3,808.35 in child support arrears, and (2) upon sustaining the mother’s objection to the Hearing Examiner’s finding that she must pay 58% of the children’s college expenses, amended the order dated August 1, 1995, nunc pro tunc, to direct the parties to share the children’s college expenses equally, in accordance with a prior agreement between the parties.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Family Court properly directed the parties to share equally in the children’s college expenses pursuant to a prior agreement between the parties.
The father’s remaining contentions are without merit. Mangano, P. J., Rosenblatt, Pizzuto and Luciano, JJ., concur.